PER CURIAM:
Cleveland Kilgore appeals the district court’s order denying his “Motion for Relief Writ of Error Coram Nobis 60(b).” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Kilgore, No. 8:06-cr-00115-RDB (D.Md. Oct. 17, 2007). We deny Kilgore’s motion for release pending appeal as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.